COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-218-CV
GALE LEON FORD                                                                APPELLANT
 
                                                   V.
 
BILLIE JOAN FORD                                                                 APPELLEE
 
                                               ----------
            FROM THE 158TH DISTRICT COURT OF
DENTON COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------
On
August 11, 2008, we notified appellant that his brief had not been filed as
required by Texas Rule of Appellate Procedure 38.6(a).  TEX. R. APP. P.
38.6(a).  We stated we could dismiss the
appeal for want of prosecution unless appellant or any party desiring to
continue this appeal filed with the court within ten days a response showing
grounds for continuing the appeal.  We
have not received any response.




Because
appellant=s brief has not been filed, we
dismiss the appeal for want of prosecution. 
See TEX. R. APP. P.
38.8(a), 42.3(b).
Appellant
shall pay all costs of this appeal, for which let execution issue.
 
PER
CURIAM
 
 
PANEL: 
LIVINGSTON, DAUPHINOT, and HOLMAN, JJ. 
 
DELIVERED: 
August 29, 2008
 




[1]See TEX. R. APP. P. 47.4.